Case 0:20-cv-62285-AHS Document 1 Entered on FLSD Docket 11/11/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION


 SEAN PARKER,

        Plaintiff,

 v.

 MANDARICH LAW GROUP, LLP,
 and LVNV FUNDING, LLC,

        Defendants.

 ___________________________________________/

                                     NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT on this date, Defendant LVNV Funding, LLC, by and

 through its undersigned counsel, hereby removes the above-captioned matter to this Court from

 the County Court of the Seventeenth Judicial Circuit in and for Broward County, Florida and in

 support thereof avers as follows:

        1.      Defendant LVNV Funding, LLC is a defendant in a civil action originally filed on

 or about October 2, 2020, in the County Court of the Seventeenth Judicial Circuit, in and for

 Broward County, Florida, titled Sean Parker v. Mandarich Law Group, LLP and LVNV Funding,

 LLC and docketed to Case No. COCE-20-026852.

        2.      The undersigned counsel also represents Defendant Mandarich Law Group, LLP

 who consents to this removal.

        3.      This removal is timely under 28 U.S.C. § 1446(b)as Defendant LVNV Funding,

 LLC received service of process on October 19, 2020.




                                                1
Case 0:20-cv-62285-AHS Document 1 Entered on FLSD Docket 11/11/2020 Page 2 of 3




        4.      Pursuant to 28 U.S.C. § 1446, attached hereto are copies of all process, pleadings

 and orders received by Defendant LVNV Funding, LLC in the state court action.

        5.      The United States District Court for the Southern District of Florida, Fort

 Lauderdale Division has original jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that

 Plaintiff has filed claims against Defendant LVNV Funding, LLC alleging violations of the Fair

 Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

        6.      On this date, Defendant LVNV Funding, LLC provided notice of this Removal to

 counsel for Plaintiff and to the County Court of the Seventeenth Judicial Circuit in and for Broward

 County, Florida.

        WHEREFORE, Defendant respectfully removes this case to the United States District

 Court for the Southern District of Florida, Fort Lauderdale Division.

                                       Respectfully submitted,

                                       MESSER STRICKLER, LTD.


                               By:     /s/     John M. Marees, II
                                       LAUREN M. BURNETTE, ESQUIRE
                                       FL Bar No. 0120079
                                       JOHN M. MAREES, II, ESQUIRE
                                       FL Bar No. 0069879
                                       12276 San Jose Blvd.
                                       Suite 718
                                       Jacksonville, FL 32223
                                       (904) 527-1172
                                       (904) 683-7353 (fax)
                                       lburnette@messerstrickler.com
                                       jmarees@messerstrickler.com
                                       Counsel for Defendants

 Date: November 11, 2020




                                                  2
Case 0:20-cv-62285-AHS Document 1 Entered on FLSD Docket 11/11/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I certify that on November 11, 2020, a true copy of the foregoing document was served as

 follows:


  By Email and U.S. Mail, Postage Prepaid:         By Electronic Filing
  Jibrael S. Hindi, Esq.                           Broward County Courthouse
  Thomas J. Patti, Esq.                            201 S.E. 6th Street
  The Law Offices of Jibrael S. Hindi              Ft. Lauderdale, FL 33301
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, FL 33301
  jibrael@jibraellaw.com
  tom@jibraellaw.com
  Counsel for Plaintiff



                                     MESSER STRICKLER, LTD.


                              By:    /s/     John M. Marees, II
                                     LAUREN M. BURNETTE, ESQUIRE
                                     FL Bar No. 0120079
                                     JOHN M. MAREES, II, ESQUIRE
                                     FL Bar No. 0069879
                                     12276 San Jose Blvd.
                                     Suite 718
                                     Jacksonville, FL 32223
                                     (904) 527-1172
                                     (904) 683-7353 (fax)
                                     lburnette@messerstrickler.com
                                     jmarees@messerstrickler.com
                                     Counsel for Defendants


 Date: November 11, 2020




                                               3
